         Case 1:18-cr-00302-JEB Document 1-1 Filed 10/05/18 Page 1 of 4



                                   STATEMENT OF FACTS

       I, James Thornton, being first duly sworn, depose and state as follows:

       On Thursday, October 4, 2018, at about 5:05 p.m., KEVIN TRAN approached a vehicle

and pedestrian gate to the White House grounds and complex located the intersection of

Pennsylvania Avenue, NW and West Executive Avenue, NW, in Washington, D.C. U.S. Secret

Service Officer Thornton was assigned to protect that location. U.S. Secret Service Sergeant Snow

was nearby at the time TRAN approached Officer Thornton. Both Off. Thornton and Sgt. Snow

were in full police uniform displaying the words “SECRET SERVICE” in silver reflective print

on the front of their uniforms, and “POLICE” in silver reflective print on the back of their

uniforms. The U.S. Secret Service is an agency of the Executive Branch of the U.S. Government.



       Authorized individuals and authorized vehicles can enter at the location Off. Thornton was

guarding. There is a line of bike racks in front of the entrance to help prevent unauthorized

individuals from entering the location, and the bike racks have signs that say: “Restricted Area/DO

NOT ENTER.”



       TRAN approached Off. Thornton, who was standing at the entrance. TRAN crossed the

bike racks into the restricted area. TRAN introduced himself to Off. Thornton and asked if he

wanted to see TRAN’s identification. Off. Thornton said yes, and directed TRAN to stand on the

other side of the bike racks. TRAN handed his identification to Off. Thornton as he stepped out of

the restricted area. At that time, Sgt. Snow informed TRAN that if he crossed into the restricted

area again he would be arrested.




                                                1
            Case 1:18-cr-00302-JEB Document 1-1 Filed 10/05/18 Page 2 of 4



       TRAN immediately and deliberately took a step back into the restricted area and stretched

out his arms together as if he wanted to be handcuffed. Off. Thornton and Sgt. Snow then took

control of TRAN and handcuffed him. TRAN did not resist and the officers had him sit away from

the entrance.

       US Secret Services Officers were familiar with TRAN because he had appeared at the

White House complex on multiple occasions during the previous 24-hour period. During at least

one of his interactions with Secret Service officers, TRAN referred to himself as being God. On

another occasion, TRAN had approached a different restricted access point and was warned by a

uniformed Secret Service officer that if he attempted to enter the restricted area he would be

arrested.

       On the previous night, October 3, 2018, at about 11:53 pm, approached a uniformed Secret

Service officer who was on a foot patrol near the White House grounds and complex. TRAN

asked the officer “if the President wants me here?” TRAN was referring to the presidential alert

that went to millions of cell phones in the United States in the afternoon, at approximately 2:18

pm, on October 3, 2018. As a result of TRAN’s odd interactions with the uniformed officer, U.S.

Secret Service agents were called to the scene to interview TRAN. U.S. Secret Service agents

Adamcheck and Sanikop arrived at about 12:20 am, on October 4, 2018, to speak to TRAN.

       TRAN made a number of voluntary statements to the Secret Service agents, including those

described herein. TRAN informed the agents that he had purchased a one way bus ticket from

Chicago to Washington, D.C. on October 2, 2018. When he arrived on the morning of October

3rd, he visited the White House and some museums. TRAN said that when he received the

presidential alert that went out on the afternoon on October 3rd, he took that as a sign to approach

Secret Service officers in hopes that he could speak to the President of the United States. TRAN



                                                 2
         Case 1:18-cr-00302-JEB Document 1-1 Filed 10/05/18 Page 3 of 4



repeatedly told the agents that he is the millennial who can bring change and that he hoped to

become president one day.

       The agents asked TRAN about his education. He said that he earned an engineering

scholarship to the University of Illinois and he attended the school until he was dismissed for

stalking two females. TRAN said that two women filed a complaint to the school after he made

excessive efforts to contact them and be friends. TRAN said he had been accused of breaking into

a former high school classmates house and leaving a love letter on the counter. He said that he

drove to Maine to visit that classmate and his multiple visits resulted in her obtain a protection

order. On one of his trips to Maine, TRAN said he was arrested.

       TRAN said he respects the President and does not want to harm him or his family or anyone

else. During the interview, TRAN became slightly argumentative, but he said he would probably

go to a bar and get drunk. At approximately 1 am, on October 4th, the agents sent TRAN on his

way and he walked north on 17th Street, NW.

       The government has obtained arrest paperwork from the Brunswick Police Department, in

Maine, showing that TRAN was charged with Criminal Attempt, on April 25, 2018, for harassing

the victim he described in his interview with Secret Service agents.

       Based on the foregoing, your affiant submits that there is probable cause to believe that the




                                                 3
         Case 1:18-cr-00302-JEB Document 1-1 Filed 10/05/18 Page 4 of 4



defendant violated 18 U.S.C. § 1752(a)(1) (Entering or Remaining in Restricted Building or

Grounds).



                                         __________________________________________
                                         James Thornton
                                         Officer, U.S. Secret Service




Sworn and subscribed to me before this ________________ day of October, 2018.




                                         __________________________________________
                                         The Honorable Deborah A. Robinson
                                         United States Magistrate Judge




                                            4
